Citation Nr: 0020737	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to April 
1979.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently has hypertension, related to 
clinical findings made during his active service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred or 
aggravated hypertension while in the service.  As the veteran 
continues to suffer from hypertension, a favorable 
determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for hypertension is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
the record are viewed in the light most favorable to that 
claim.  

The Board is also satisfied that VA has fulfilled its duty to 
assist the veteran by sufficiently developing all relevant 
facts.  In this regard, the Board recognizes the veteran's 
testimony that he had a pre-service diagnosis and treatment 
for hypertension.  However, even if the veteran did have a 
pre-existing hypertension disorder, as discussed below such 
disorder was noted to be asymptomatic at entrance to active 
duty.  Therefore, any pre-service treatment records would be 
irrelevant to the issue of the veteran's condition at 
entrance and they need not be obtained to fairly adjudicate 
the appeal.  Similarly, the Board recognizes the veteran's 
testimony that he began receiving VA outpatient treatment for 
hypertension in 1983 or 1985.  Records of such treatment are 
not in the claims file.  Regardless, in light of the 
September 1998 diagnosis and clinical findings of current 
hypertension, and the Board's determination herein, no 
practical basis would be served by remanding the case to 
obtain such VA outpatient treatment records.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.  More specifically, the 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The VA's regulatory presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  38 
C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).

The veteran's service medical records include a December 1976 
report of medical history, on which the veteran noted he had, 
or had had, high or low blood pressure.  The physician's 
summary provides that the veteran stated he had been told he 
had high blood pressure but had not been given medication and 
was not currently on medication.  The report of a December 
1976 entrance physical examination provides that the 
veteran's blood pressure was 132/84.  No pertinent defects or 
diagnoses were noted and his heart and vascular system 
clinical evaluations were noted to be normal. 

In July 1977, the veteran underwent seven days of sitting and 
standing blood pressure evaluations.  His blood pressure was 
summarized as being within normal limits.  In April 1978, the 
veteran's blood pressure was 140/86 standing, 142/88 sitting 
and 140/88 lying down.  

In July 1978, the veteran noted that he had been diagnosed 
with hypertension three to four years earlier, prior to 
service.  It was reported the veteran had been put on 
medication.  He had recently been non-compliant and his blood 
pressure was not controlled.  He had been seen recently for 
occasional dizzy spells and headaches.  The impression was 
probably essential hypertension.  During July 1978, the 
veteran underwent five days of A.M. and P.M. blood pressure 
evaluations.  A.M. readings ranged from 150/90 to 130/86.  
P.M. readings ranged from 148/96 to 132/88.  

In November 1978, the veteran complained of headaches and 
requested a blood pressure evaluation.  His blood pressure 
was noted to be 140/90 sitting and the impression was 
elevated blood pressure previously diagnosed as essential 
hypertension.  The next day, the veteran complained of 
headaches and noted that he had been taking medication for 
elevated blood pressure.  The assessment was essential 
hypertension.  Examination that same date by a different 
examiner noted that the veteran's blood pressure was 138/82 
sitting, 126/86 standing and 126/86 lying down.  The examiner 
noted that the veteran's blood pressure was normal and he had 
no high blood pressure.  In December 1978, the veteran's 
blood pressure was recorded as 140/90 on sitting and lying 
down, and 140/92 on standing.

In a March 1979 report of medical history completed at the 
time of examination for separation from service, the veteran 
indicated he currently had high or low blood pressure.  The 
physician's summary was negative regarding blood pressure or 
hypertension.  The report of a March 1979 separation physical 
examination provides that the veteran's blood pressure was 
140/90.  No pertinent defects or diagnoses were noted.  

Turning to post-service medical records, the veteran was 
provided a VA examination in September 1998.  The veteran 
reported first having been diagnosed with high blood pressure 
during basic training, and said that he was subsequently 
ordered to sick call before reporting to duty.  The veteran 
stated that in 1977 he went to Louisiana State University 
while on leave or on weekends and was given medications.  The 
veteran said that he eventually began receiving medication 
from the military.  The veteran reported coming to VA for 
follow-up care in 1983 or 1985.  It was noted that the 
veteran was last seen in the Primary Care Clinic in April 
1998.  On physical examination, the veteran's blood pressure 
was 165/106 while sitting, 184/96 while recumbent and 167/103 
while standing.  The diagnosis was hypertension, 
uncontrolled.  

In correspondence received in December 1998, the veteran 
asserted that he was entitled to service connection for 
hypertension due to aggravation.  He stated that his blood 
pressure in December 1978 was 132/84 without medication.  He 
stated that his blood pressure at separation from the 
military in March 1979 was 140/90, on medication.  

Based on a thorough review of the record, the Board finds 
that the evidence of record supports entitlement to service 
connection for hypertension.  In so finding, the Board first 
concludes that the presumption of sound condition on entrance 
into service as to hypertension has not been overcome in this 
case, and therefore the veteran is entitled to the 
presumption.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The pertinent VA regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions,"  Id. at (b)(1).  
In the present case, the veteran's hypertension was not 
clinically noted by a medical examiner at the time he was 
examined, accepted, and enrolled for service.  Moreover, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his own reported history is not enough to overcome the 
presumption of soundness.  Finally, there is no clear and 
unmistakable evidence in the record demonstrating that the 
veteran's hypertension existed before acceptance and 
enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.

The Board also observes that the veteran's service medical 
records confirm diagnoses and treatment for essential 
hypertension during his active duty.  The Board finds that 
these records demonstrate sufficient observation of in-
service manifestations of hypertension to establish 
chronicity.  38 C.F.R. § 3.303(b).  The veteran's September 
1998 VA examination report demonstrates that he continues to 
have a diagnosis of hypertension.  In light of this competent 
medical evidence that the veteran currently suffers from this 
chronic disability, the Board concludes that service 
connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

